Hooker, J.
This case turns on a question of fact. The complainant is a judgment creditor of David Burns, and, execution being returned unsatisfied, the bill in this case was filed to subject to the execution so much óf 200 shares of corporate stock, standing on the books of the company in the name of Julia Burns, wife of David Burns, as may be necessary to pay his judgment. The proof shows that Julia Burns furnished a sum of money that was put into the business, and upon which 200 shares of stock (not fully paid up) were issued to David Burns. It is as satisfactorily shown that subsequent payments were largely made by David Burns, and the learned circuit judge who heard the cause reached the conclusion that the transfer to the wife was fraudulent, and he held that 99 shares of the stock should be subjected to the execution.
We see no reason for reaching a different result, and the decree is affirmed, with costs.
The other Justices concurred.